Name: 90/380/EEC: Commission Decision of 13 July 1990 concerning the updating of Annex I to Council Directive 89/440/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  executive power and public service;  documentation;  trade policy
 Date Published: 1990-07-19

 Avis juridique important|31990D038090/380/EEC: Commission Decision of 13 July 1990 concerning the updating of Annex I to Council Directive 89/440/EEC Official Journal L 187 , 19/07/1990 P. 0055 - 0059*****COMMISSION DECISION of 13 July 1990 concerning the updating of Annex I to Council Directive 89/440/EEC (90/380/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Articles 1 (b) and 30b of Council Directive 71/305/EEC of 26 July 1971 concerning coordination of procedures for the award of public works contracts (1), as amended by Directive 89/440EEC (2), Following consultation of the Advisory Committee for Public Contracts, Whereas Annex I to Directive 89/440/EEC contains lists of bodies or categories of such bodies governed by public law which fulfill certain criteria; Whereas these lists should be as exhaustive as possible; Whereas Annex I to Directive 89/440/EEC shall be amended by the Commission as appropriate, based on periodic notifications by the Member States of any changes of their lists; Whereas it is desirable to amend Annex I to Directive 89/440/EEC, based on notifications received from the Member States, to give effect to the amendment on the date by which Member States are required to bring into force the measures necessary to comply with Directive 89/440/EEC, HAS ADOPTED THIS DECISION: Article 1 Annex I to Directive 89/440/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall apply from 19 July 1990. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 July 1990. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 185, 16. 8. 1971, p. 5. (2) OJ No L 210, 21. 7. 1989, p. 1. ANNEX 'ANNEX I LISTS OF BODIES AND CATEGORIES OF BODIES GOVERNED BY PUBLIC LAW REFERRED TO IN ARTICLE 1 (b) 1.2 // I. // In BELGIUM: // // Bodies // // - le Fonds des routes 1955-1969 - het Wegenfonds 1955-1969 // // - la rÃ ©gie des voies aÃ ©riennes - de Regie de Luchtwegen // // - l'office rÃ ©gulateur de la navigation intÃ ©rieure - de Dienst voor Regeling van de Binnenvaart // // - la rÃ ©gie des services frigorifiques de l'Ã tat belge - de Regie der Belgische Rijskoel- en Vriesdiensten // // Categories // // - les centres publics d'aide sociale (public social assistance centres) // // - les fabriques d'Ã ©glise (church councils) // II. // DENMARK // // Bodies // // - Koebenhavns Havn // // - Danmarks Radio // // - Det Landsdaekkende Fjernsyn TV 2 // // - Danmarks Nationalbank // // - Storebaeltsforbindelsen A/S // // - Kjoebenhavns Telefon Aktieselskab // // - Jydsk Telefon-Aktieselskab // // - Fyns Telefon // // - Kommunedata // // - Datacentralen I/S // // - Kommunekemi // // Categories // // - De Kommunale Havne (municipal ports) // // - Andre Forvaltningssubjekter (other public administrative bodies) // III. // In GERMANY: // // Categories // // Authorities, establishments and foundations governed by public law and created by federal, State or local authorities and non-commercial establishments subject to state control and operating in the general interest. // IV. // In GREECE: // // Categories // // Other legal persons governed by public law whose public works contracts are subject to State control. // V. // In SPAIN: // // Categories // // - Entidades Gestoras y Servicios Comunes de la Seguridad Social (administrative entities and common services of the health and social services) // // - Organismos AutÃ ³nomos de la AdministraciÃ ³n del Estado (independent bodies of the national administration) // // - Organismos AutÃ ³nomos de las Comunidades AutÃ ³nomas (independent bodies of the autonomous communities) // // - Organismos AutÃ ³nomos de las Entidades Locales (independent bodies of local authorities) // // - Otras entidades sometidas a la legislaciÃ ³n de contratos del Estado espaÃ ±ol (other entities subject to Spanish State legislation on procurement) // VI. // In FRANCE: // // Bodies // // 1. National public bodies: // // 1.1. With scientific, cultural and professional character: // // - CollÃ ¨ge de France // // - Conservatoire national des arts et mÃ ©tiers // // - Observatoire de Paris // // 1.2. Scientific and technological: // // - Centre national de la recherche scientifique - CNRS // // - Institut national de la recherche agronomique // // - Institut national de la santÃ © et de la recherche mÃ ©dicale // // - ORSTOM - Institut franÃ §ais de recherche scientifique pour le dÃ ©veloppement en coopÃ ©ration // // 1.3. With an administrative character: // // - Agence nationale pour l'emploi // // - Caisse nationale des allocations familiales // // - Caisse nationale d'assurance maladie des travailleurs salariÃ ©s // // - Caisse nationale d'assurance vieillesse des travailleurs salariÃ ©s // // - Office national des anciens combattants et victimes de la guerre // // - Agences financiÃ ¨res de bassins // // Categories // // 1. National public bodies: // // - UniversitÃ ©s (universities) // // - Ã ©coles normales d'instituteurs (teacher training colleges) // // 2. Administrative public bodies at regional, departmental and local level: // // - collÃ ¨ges (secondary schools) // // - lycÃ ©es (secondary schools) // // - Ã ©tablissements publics hospitaliers (public hospitals) // // - offices publics d'habitation Ã loyer modÃ ©rÃ © (OPHLM) (public offices for low-cost housing) // // 3. Groupings of territorial authorities: // // - syndicats de communes (associations of local authorities) // // - districts (districts) // // - communautÃ ©s urbaines (municipalities) // // - institutions interdÃ ©partementales et interrÃ ©gionales (Institutions common to more than one department and interregional institutions) // VII. // In IRELAND // // Bodies // // - Shannon Free Airport Development Company Ltd // // - Local Government Computer Services Board // // - Local Government Staff Negotiations Board // // - Coras TrachtÃ ¡la (Irish Export Board) // // - Industrial Development Authority // // - Irish Goods Council (Promotion of Irish Goods) // // - Coras Beostoic agus Feola (CBF) (Irish Meat Board) // // - Bord FÃ ¡ilte Eireann (Irish Tourism Board) // // - Ã darÃ ¡s na Gaeltachta (Development Authority for Gaeltacht Regions) // // - An Bord PleanÃ ¡la (Irish Planning Board) // // Categories // // - Third-level educational bodies of a public character // // - National training, cultural or research Agencies // // - Hospital boards of a public character // // - National health and social agencies of a public character // // - Central and regional fishery boards // VIII. // In ITALY: // // Bodies // // - agenzia per la promozione dello sviluppo nel mezzogiorno // // Categories // // - enti portuali e aeroportuali (port and airport authorities) // // - consorzi per le opere idrauliche (consortia for water engineering works) // // - le universitÃ statali, gli istituti universitari statali, i consorzi per i lavori interessanti le universitÃ (State universities, State university institutes, consortia for university development work) // // - gli istituti superiori scientifici e culturali, gli osservatori astronomici, astrofisici, geofisici o vulcanologici (higher scientific and cultural institutes, astronomical, astrophysical, geophysical or vulcanological observatories) // // - enti di ricerca e sperimentazione (organizations conducting research and experimental work) // // - le istituzioni pubbliche di assistenza e di beneficenza (public welfare and benevolent institutions) // // - enti che gestiscono forme obbligatorie di previdenza ed assistenza (agencies administering compulsory social security and welfare schemes) // // - consorzi di bonifica (land reclamation consortia) // // - enti di sviluppo o di irrigazione (development or irrigation agencies) // // - consorzi per le aree industriali (associations for industrial areas) // // - comunitÃ montane (groupings of municipalities in mountain areas) // // - enti preposti a servizi di pubblico interesse (organizations providing services in the public interest) // // - enti pubblici proposti ad attivitÃ di spettacolo, sportivo, turistiche e del tempo libero (public bodies engaged in entertainment, sport, tourism and leisure activities) // // - enti culturali e di promozione artistica (organizations promoting culture and artistic activities), // IX. // In LUXEMBOURG // // Categories // // - Les Ã ©tablissements publics de l'Ã tat placÃ ©s sous la surveillance d'un membre du Gouvernement (public establishments of the State placed under the supervision of a member of the Government) // // - Les Ã ©tablissements publics placÃ ©s sous la surveillance des communes (public establishments placed under the supervision of the communes) // // - Les syndicats de communes crÃ ©Ã ©s en vertu de la loi du 14 fÃ ©vrier 1900 telle qu'elle a Ã ©tÃ © modifiÃ ©e Ã la suite (associations of communes created under the law of 14 February 1990 as subsequently modified) // X. // In NETHERLANDS: // // Bodies // // - de Nederlandse Centrale Organisatie voor Toegepast Natuurwetenschappelijk Onderzoek (TNO) en de daaronder ressorterende organisaties // // Categories // // - de waterschappen (administration of water engineering works) // // - de instellingen van wetenschappelijk onderwijs vermeld in artikel 8 van de Wet op het Wetenschappelijk Onderwijs (1985), de academische ziekenhuizen (institutions for scientific education, as listed in Article 8 of the Scientific Education Act (1985) (Wet op het Wetenschappelijk Onderwijs (1985)), teaching hospitals) // XI. // In PORTUGAL: // // Categories // // - Estabelecimentos PÃ ºblicos de Ensino, investigaÃ §Ã £o CientÃ ­fica e SaÃ ºde (public establishments for education, scientific research and health) // // - Institutos PÃ ºblicos sem carÃ ¡cter comercial ou industrial (public institutions without commercial or industrial character) // // - FundaÃ §Ã µes PÃ ºblicas (public foundations) // // - AdministraÃ §Ã µes Gerais e Juntas AutonÃ ³mas (general administration bodies and independent councils) // XII. // In the UNITED KINGDOM: // // Bodies // // - National Rivers Authority // // - National Research Development Corporation // // - Universities Funding Council // // - Polytechnics and Colleges Funding Council // // - Central Blood Laboratory Service // // - Health And Safety Executive // // - Northern Ireland Housing Executive // // - Public Health Laboratory Service // // - Scottish Homes // // - Commission for the New Towns // // - Design Council // // - Arbitration, Conciliation and Advisory Service // // - Cardiff Bay Development Corporation // // - Development Board for Rural Wales // // - London Docklands Development Corporation // // - Merseyside Development Corporation // // - English industrial Estates Corporation // // - Scottish Development Agency // // - Urban Development Corporation // // - Welsh Development Agency // // Categories // // - Education authorities // // - Research councils // // - National health service authorities // // - New town corporations // // - Fire authorities // // - Police authorities'